Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-14, 17, 19, 23, and 25 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 17, 19, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al. (US 20090158443, hereinafter Dias) in view of Hoffman (US 10009663) and Lee et al. (US 20050007456, hereinafter Lee.)
claim 1, “A computer-implemented method comprising” Dias (¶0006) a system for adding, embedding, managing, and using stenographic (stego) message, a stego message is embedded into a recording of media content at a venue/events, the venue is typically a location where media content can be perceived by a person (e.g., sporting event, concert venue, movie theater); (¶0026) the system is a computer implemented system.
As to “registering an event with a streaming platform, wherein registering the event comprises facilitating placement of at least one artifact” Dias teaches (¶0030-¶0031) process begins by establishing an encoding scheme for content and employing a message/code (e.g., Morse code, stego message) and a message copyright notice is associated with the message; (¶0032-¶0033) message is encoded/embedded in content, following this process media content includes an encoded message which is identifiable by a computing device; (¶0041) a movie in movie theaters includes stego message.
As to “detecting from a client system of a streaming contributor unsanctioned streaming content captured from the event” Dias teaches (¶0007) a person may sneak a recording device into venue/event and make an unauthorized recording of media content, stego message is used to prevent, detect, and track unauthorized reproduction; (¶0035) process for handling/processing a stego message by a media sharing server; (¶0036) media content is received via network.
As to “determining whether a selected portion of the unsanctioned streaming content includes the token as printed or digitally projected via the at 
As to “and responsive to determining that the selected portion of the unsanctioned streaming content includes the token, regulating the unsanctioned streaming content according to a media infringement policy implemented by the streaming platform.” Dias teaches (¶0037) if media content includes a stego message process proceeds to step 315; (¶0038-¶0039) in step 315, stego message is decoded an afterwards a specific task/instruction is performed (e.g., alert a copyright holder, prohibit perceiving media content, alert sender that media content containing the stego message is an unauthorized reproduction, detailed in ¶0040-¶0042.)
Dias alone does not teach “including a token associated with the event by facilitating printing or digital projection of the at least one artifact onto a local at a site of the event separate from any portion of prerecorded digital content” However, Hoffman teaches (7:50-58 and 2:62-14) event can be any live (i.e., not prerecorded) event (e.g., rock concert, political debate, birthday party); (7:64-8:8) marking event with a signal, e.g., a digital fingerprint; (9:1-6 and 4:12-19) event is people on a stage and signal is projected to comingle with the image of the stage (i.e., therefore the signal is separate from any portion of prerecorded digital content); (16:36-64, 9:59-63, 10:9-10) signal is a projection or a digital fingerprint printed and placed into the scene, matrix barcode; (11:01-59) event organizer can register event. Therefore, it would have been obvious to a person having 
Dias and Hoffman do not teach “wherein regulating the unsanctioned streaming content comprises blocking the unsanctioned streaming content until the streaming contributor is capturing beyond a predefined geographic range associated with the event or until the streaming contributor changes a direction or an angle from which the unsanctioned streaming content is captured from the event by a predetermined degree.” However, Lee teaches (¶0037) The present invention relates to method, system and apparatus for restricting, within a specific area, the photographing function of a camera mounted in a mobile terminal. Although the invention is described herein with regard to a mobile communication device, it is contemplated that the invention may be utilized anytime it is desired to disable the photographing function of a camera within a specific area while enabling the photographing function when the camera is outside the specific area; (¶0007 and ¶0049) location is museum. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for adding, embedding, managing, and using messages/identifiers of content at venues/events/theaters as taught by Dias and Hoffman with the restricting photographing function as taught by Lee for the benefit of protecting intellectual property, personal privacy, and security (¶0007, ¶0071.) 

Regarding claim 2, Dias does not teach “The computer-implemented method of claim 1, wherein the token is a barcode, and wherein determining that the unsanctioned streaming content includes the token comprises detecting the barcode within the unsanctioned streaming content via a scanning application.” Hoffman teaches (16:21-38, 16:60-64, 20:53-61) system can generate digital fingerprint signals, a barcode can be place/projected in the scene at the live event, the barcode can be detected in various photos and videos; (7:4-10, 3:2-5, 17:35-46, 11:60-67) detection and enforcement of digital rights for unauthorized recordings. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for adding, embedding, managing, and using messages of content at venues/events/theaters as taught by Dias with the identifier as taught by Hoffman as it would allow enforcement of digital rights (abstract and 13:13-32.)

Regarding claim 3, Dias does not teach “The computer-implemented method of claim 1, wherein the token is a visual representation, and wherein determining that the unsanctioned streaming content includes the token comprises detecting the visual representation within the unsanctioned streaming content via an image recognition application.” Hoffman teaches (11:60-67) identifier is detected and recording is removed from the public domain; (16:60-64) barcode is placed in the scene and detected in various photos and videos (16:36-38) scene at a live event; (17:25-31 and 20:53-61) detection component 

Regarding claim 4, “The computer-implemented method of claim 1, wherein registering the event further comprises: receiving from a host of the event a streaming management request; and issuing the token to the host.” Dias teaches (¶0030) an encoding scheme is adopted by content creator, copyright holders, media content providers, such that a stego message may be used by many devise in the system; (¶0041) a movie in movie theaters includes stego message.

Regarding claim 6, “The computer-implemented method of claim 4, wherein registering the event further comprises conveying to the host streaming rights associated with the event.” Dias teaches (¶0030) encoding scheme and content policy/copyright notice is adopted by content creator/provider; (¶0041) server notifies sender that media is unauthorized reproduction.

Regarding claim 17, its rejection is similar to claim 1.

Regarding claim 19, its rejection is similar to claim 1.

Regarding claim 23, Dias alone does not teach “The computer-implemented method of claim 1, wherein the token is activated at a fixed beginning time associated with the event and is deactivated at a fixed ending time associated with the event.” However, Hoffman teaches (7:4-7 and 18:14-30) identification for a particular time frame (i.e., time period, implies start and end time); (8:51-55) identifier can represent an integer value that can be used to identify the real-world event, such as a specific concert of a specific musician at a specific time and date at a specific location; (13:50-60) projected identifier has time of the event. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for adding, embedding, managing, and using messages of content at venues/events/theaters as taught by Dias with the identifier and detector as taught by Hoffman as it would allow enforcement of digital rights for a particular IP (abstract and 13:13-32.)

Regarding claim 25, Dias alone does not teach “The computer-implemented method of claim 1, wherein the locale is a wall, a door, or a screen, and wherein the token is deactivated immediately upon conclusion of event activity.” However, Hoffman teaches (7:4-7 and 18:14-30) identification for a particular time frame (i.e., time period, implies start and end time); (8:51-55) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, Hoffman, and Lee in view of Watson (US 20070240234.)
Regarding claim 5, The computer-implemented method of claim 4, wherein registering the event further comprises...by recording a plurality of datapoints associated with the event” Dias teaches (¶0006) a system for adding, embedding, managing, and using stenographic (stego) message, a stego message is embedded into a recording of media content at a venue/events; (¶0041) server creates log entries detailing unauthorized reproduction.
Dias, Hoffman, and Lee do not teach “training a machine learning knowledge model associated with the streaming platform.” However, Watson teaches (¶0005) that watermarked/fingerprinted content/media streams may be reformatted with differences (e.g., new data format, new frame rate, new pixel resolution, new viewing angles) into new digital content representing the media .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, Hoffman, and Lee in view of Onoda et al. (US 20100223477, hereinafter Onoda) and Watson.
Regarding claim 9, Dias, Hoffman, and Lee do not teach “The computer-implemented method of claim 1, wherein determining whether the selected portion of the unsanctioned streaming content includes the token comprises: responsive to determining that a sampled frame among the unsanctioned streaming content is captured at a detection rate exceeding a predefined frame detection rate threshold” Onoda teaches (¶0312) content Is judged to be a highly likely copy if a watermark information has been detected in more blocks than a predetermined threshold, whether the watermarked information has been detected more often than a predetermined frequency, and whether the 
Dias, Hoffman, Lee, and Onoda do not teach “determining whether at least one image within the sampled frame is identifiable beyond a predetermined threshold level of confidence; and responsive to determining that at least one image within the sampled frame is identifiable beyond the predetermined threshold level of confidence, determining whether the at least one image includes the token.” However, Watson teaches (¶0005) that watermarked/fingerprinted content/media streams may be reformatted with differences (e.g., new data format, new frame rate, new pixel resolution, new viewing angles) into new digital content representing the media streams, this is called “de-synchronization attacks”; (¶0046) an artificial intelligence program capable of making transformation suggestions and a trained or trainable neural network capable of providing an evaluation of a value of a transformation; (¶0057-¶0058 and ¶0118) system used for watermarking/fingerprinting detection; (¶0112-¶0116) comparing blocks/bits of data and determining confidence values regarding correspondence; (¶0118-¶0119) collecting the individual bits that defines the a post-attack fingerprinting/watermarking and compares the post-

Regarding claim 10, “The computer-implemented method of claim 9, wherein determining whether at least one image within the sampled frame is identifiable beyond the predetermined threshold level of confidence comprises: examining datapoints associated with a site of the event …associated with the streaming platform; identifying any image within the sampled frame based upon the datapoint examination; updating the datapoints associated with the site of the event based upon aspects of the at least one identified image.” Dias teaches (¶0041) stego message used to identify a particular theater which displayed the movie. 
Dias, Hoffman, Lee, and Onoda do not teach “via a machine learning model” and “and responsive to determining that at least one image within the sampled frame is identified beyond the predetermined threshold level of confidence.” Watson teaches (¶0005) that watermarked/fingerprinted content/media streams may be reformatted with differences (e.g., new data 

Regarding claim 11, “The computer-implemented method of claim 9, wherein determining whether the at least one image includes the token comprises: examining datapoints associated with the token via a machine learning knowledge model associated with the streaming platform; and responsive to determining based upon the datapoint examination that the token is identifiable within any image among the at least one image beyond the predetermined threshold level of confidence, updating the datapoints associated .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, Hoffman, and Lee in view of Petrovic et al. (US 20130151855, hereinafter Petrovic.)
Regarding claim 12, Hoffman further teaches (13: 25-32) matching the submitter of the recording with an individual’s digital rights to publish the recording, and invoking business logic related to the event such as providing the submitter with advertisement related to the event.
 Dias, Hoffman, and Lee do not teach “The computer-implemented method of claim 1, wherein regulating the unsanctioned streaming content comprises negotiating placement of at least one promotional segment into the unsanctioned streaming content.”  However, Petrovic teaches (¶0146 and ¶0148) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, Hoffman, and Lee in view of Dharmaji et al. (US 20070140488, hereinafter Dharmaji.)
Regarding claim 13, Dias, Hoffman, and Lee do not teach “The computer-implemented method of claim 1, wherein regulating the unsanctioned streaming content comprises disabling the unsanctioned streaming content for a predefined blockage period. However, Dharmaji teaches (¶0117) a blackout period during which content is restricted from being viewed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for adding, embedding, managing, and using messages of content at venues/events as taught by Dias, Hoffman, and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, Hoffman, and Lee in view of Sofos et al. (US 20100122280, hereinafter Sofos.)
Regarding claim 14, “The computer-implemented method of claim 1, wherein regulating the unsanctioned streaming content comprises transmitting to the client system of the streaming contributor a notification indicating blockage of the unsanctioned streaming content” Dias teaches (¶0038-¶0039) in step 315, stego message is decoded an afterwards a specific task/instruction is performed (e.g., alert a copyright holder, prohibit perceiving media content, alert sender that media content containing the stego message is an unauthorized reproduction, detailed in ¶0040-¶0042.)
Dias, Hoffman, and Lee do not teach “upon expiration of a predefined warning period.” However, Sofos teaches (¶0044 and ¶0047) a warning that a blackout event is about to start, in other words unsanctioned/unauthorized content is about to be blocked/blacked out. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for adding, embedding, managing, and using messages on content at venues/events as taught by Dias, Hoffman, and Lee with general teaching of a warning as taught by Sofos for the benefit of giving users time to alter what they stream/view. 

Allowable Subject Matter
Claims 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugio et al. (US 20170026680) – (¶0179-¶0180) Video information processing apparatus ex101 may detect a capturing prohibited area. In this case, analyzer ex112 analyzes the captured image, and when the moving camera is capturing the capturing prohibited area, analyzer ex112 transmits a capturing prohibition signal to the moving camera. The moving camera stops capturing while receiving the capturing prohibition signal. Alternatively, analyzer ex112 determines whether the moving camera is capturing the capturing prohibited area, by using a marker or characteristic object placed in space as a trigger. The capturing prohibited area is, for example, a rest room in the facility or in the stadium.
Ichikawa et al (US 20040046871) - (¶0091, ¶0081, Claim 6) if the user carrying the portable communication terminal 103 is outside the forbidden area in the art gallery 211, then the short-distance wireless communication unit 113 does not receive the photographing restrain information from the photographing restrain information transmitting unit 101 (Step S221--Yes). In this case, the control unit 117 makes the CCD camera 107 possible to take pictures in the usual way without any restrictions.
Hefetz et al. (US 20160232685) - (¶0013 and Figs. 9-13) (i) an image processing module adapted for analyzing a digital photograph of one or more participants of said event taken from a distance of 1 to 25 meters and captured in angle of up to 60 degrees and identifying one or more barcodes, each barcode comprising a square-shaped matrix made of up to 8×8 cells each matrix having a unique value, said unique value being associated with a participant identification (ID)
Belshaw et al. (US 20200258542) – (¶0025) For example, the one or more processors 105 may log each movie that was shown in a particular theatre, the start time and an end time for the movie, a start time for when projection of the watermark was initiated and an end time for when the projection of the watermark was stopped; (abstract) In aspects, a light source generates an infrared (IR) light spectrum that is projected onto a surface, such as a movie theatre screen. The IR light spectrum may form an watermark that is invisible to members of the audience that are viewing video content projected onto the 
Klappert et al. (US 20130167170) – (¶0043) the display of the fingerprint on display 312 may be designed to not interfere with other content being displayed (e.g., a soccer game) and at a time and position on the screen that is only known and expected by an operator of the service provider.
Rhoads et al. (US 20020090114) – (¶0137) Watermarks may be embedded in the images on large physical objects, such as outdoor signs. These outdoor signs could conceivably be marked and detected onscreen. A typical example would be billboards inside a baseball park or football stadium. When video is captured of these physical objects, the watermarked images on these objects is recorded in the video signal. The watermark is later decoded from the video signal and used to link the video signal to an action or information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Frank Johnson/Examiner, Art Unit 2425              

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425